 

 

 

 

 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

By and Among

 

AJE MANAGEMENT, LLC

 

(BUYER),

 

GB SCIENCES LAS VEGAS, LLC,

 

GB SCIENCES NEVADA, LLC

 

and

 

GB SCIENCES, INC.

 

(SELLER)

 

dated as of

 

March 25, 2020

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS

1

 

Article II PURCHASE AND SALE

7

 

Section 2.1     Purchase and Sale     7

Section 2.2     Purchase Price     7

Section 2.3     Seller Note     8

Section 2.4     Transactions to be Effected at the Closing     8

Section 2.5     Closing     8

Section 2.6     Withholding Tax     9

 

Article III REPRESENTATIONS AND WARRANTIES OF SELLER

9

 

Section 3.1     Authority     9

Section 3.2     Organization, and Qualification     9

Section 3.3     Capitalization     10

Section 3.4     Subsidiaries     10

Section 3.5     No Conflicts; Consents     10

Section 3.6     Financial Statements     11

Section 3.7     Litigation and Claims     11

Section 3.8     Taxes     11

Section 3.9     Conflicts     11

Section 3.10     Employees     11

Section 3.11     No Undisclosed Liabilities; Teco Subsidiary Fines     12

Section 3.12     Brokers.     12

Section 3.13     Complete Disclosure.     12

 

Article IV REPRESENTATIONS AND WARRANTIES OF BUYER

13

 

Section 4.1     Organization and Authority of Buyer     13

Section 4.2     No Conflicts; Consents     13

Section 4.3     Brokers     13

 

Article V COVENANTS

13

 

Section 5.1     Conduct of Business Prior to the Closing     13

Section 5.2     Access to Information     15

Section 5.3     Nevada Approval     15

Section 5.4     Confidentiality     15

Section 5.5     Governmental Approvals and Consents     15

Section 5.6     Closing Conditions     16

Section 5.7     Public Announcements     16

Section 5.8     Further Assurances     16

 

 

--------------------------------------------------------------------------------

 

 

Article VI TAX MATTERS

17

 

Section 6.1     Tax Covenants     17

Section 6.2     Termination of Existing Tax Sharing Agreements     18

Section 6.3     Straddle Period     18

Section 6.4     Cooperation and Exchange of Information     18

Section 6.5     Tax Treatment.     18

Section 6.6     Tax Allocation      18

 

Article VII CONDITIONS TO CLOSING

19

 

Section 7.1     Conditions to Obligations of All Parties     19

Section 7.2     Conditions to Obligations of Buyer     19

Section 7.3     Conditions to Obligations of Seller     20

 

Article VIII INDEMNIFICATION

21

 

Section 8.1     Survival     21

Section 8.2     Indemnification By Seller     21

Section 8.3     Indemnification By Buyer     22

Section 8.4     Certain Limitations     22

Section 8.5     Indemnification Procedures     23

Section 8.6     Payments     24

Section 8.7     Tax Treatment of Indemnification Payments     25

Section 8.8     Effect of Investigation     25

Section 8.9     Exclusive Remedies     25

Section 8.10   Offset of Seller Note     25

 

Article IX TERMINATION

25

 

Section 9.1     Termination     25

Section 9.2     Effect of Termination     26

 

Article X MISCELLANEOUS

27

 

Section 10.1     Expenses     27

Section 10.2     Notices     27

Section 10.3     Interpretation     28

Section 10.4     Headings     28

Section 10.5     Severability     28

Section 10.6     Entire Agreement     28

Section 10.7     Successors and Assigns     28

Section 10.8     No Third-party Beneficiaries     28

Section 10.9     Amendment and Modification; Waiver     29

Section 10.10     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial     29

Section 10.11     Specific Performance     30

Section 10.12     Counterparts     30

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of
March 25, 2020, is entered into by and among GB Sciences, Inc., a Nevada
corporation (“Seller”), GB Sciences Las Vegas, LLC, a Nevada limited liability
company (“GBSLV”), GB Sciences Nevada LLC, a Nevada limited liability company
(“GBSNV” and, together with GBSLV, the “Teco Subsidiaries”), and AJE Management,
LLC (“Buyer”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding membership interests of
the Teco Subsidiaries (the “Membership Interests”);

 

WHEREAS, the Buyer is a party to a Management Services Agreement, dated December
6, 2019, and amended on the date hereof (the “Management Agreement”) with the
Seller and the Teco Subsidiaries, whereby it manages and controls the operations
of the cannabis cultivation and extraction facilities owned by the Teco
Subsidiaries located at 3550 W. Teco Avenue, Las Vegas, Nevada 89118 (the “Teco
Facility”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller 100% of the equity interest in each of the Teco Subsidiaries at such time
as, among other things, all approvals have been obtained from all applicable
governmental authorities in the State of Nevada, all subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I     
DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 6.6.

 

1

--------------------------------------------------------------------------------

 

 

“Balance Sheet” has the meaning set forth in Section 3.6.

 

“Balance Sheet Date” has the meaning set forth in Section 3.6.

 

“Basket” has the meaning set forth in Section 8.4(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Nevada are authorized or required by Law to be
closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.2.

 

“Cap” has the meaning set forth in Section 8.4(a).

 

“Cash Purchase Price” has the meaning set forth in Section 2.2.

 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Date” has the meaning set forth in Section 2.5.

 

“Closing Cash” means the cash of the Teco Subsidiaries, as of the Closing Date,
calculated in accordance with GAAP.

 

“Closing Inventory” means the inventory of the Teco Subsidiaries, net of
reserves, as of the Closing Date, calculated in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“CSW Note” means the Second Amended and Restated 8% Senior Secured Convertible
Promissory Note, in the principal amount of $1,501,863, dated November 27, 2019,
made by Seller in favor of CSW Ventures, LP, an affiliate of Buyer, as amended
from time to time.

 

“Direct Claim” has the meaning set forth in Section 8.5(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“Employee Liability Amounts” has the meaning set forth in Section 3.10(b).

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

2

--------------------------------------------------------------------------------

 

 

“Excluded Liability” means any Loss relating to (i) any Actions threatened or
pending against the Teco Subsidiaries on the Closing Date; (ii) any Indebtedness
of the Teco Subsidiaries not included on the Balance Sheet; and (iii) any and
all Taxes due and payable with respect to the Teco Subsidiaries for any period
ending on or before the Closing Date.

 

“Financial Statements” has the meaning set forth in Section 3.6.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
or debt securities and warrants or other rights to acquire any such instruments
or securities and (c) all Indebtedness of others referred to in clauses (a) and
(b) hereof guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (iii) to grant an Encumbrance on
property owned or acquired by such Person, whether or not the obligation secured
thereby has been assumed, or (iv) otherwise to assure a creditor against loss.

 

“Indemnified Party” has the meaning set forth in Section 8.5.

 

“Indemnifying Party” has the meaning set forth in Section 8.5.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, manuals, expressions, designs and design
registrations, whether or not copyrightable, including copyrights, author,
performer, moral and neighboring rights, and all registrations, applications for
registration and renewals of such copyrights; (d) inventions, discoveries, trade
secrets, recipes, business and technical information and know-how, databases,
data collections and other confidential and proprietary information and all
rights therein; (e) patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (f) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.

 

3

--------------------------------------------------------------------------------

 

 

“Knowledge of the Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of John Poss, Monica
Poss or any other executive officer of Seller, in each case, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” means all liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Licenses” means (i) all Medical Marijuana Establishment Certificates held by
GBSLV, including without limitation, MME License PO75 and C120; (ii) Clark
County cultivation license and State of Nevada certificate and Clark County and
City of Las Vegas dispensary location licenses and State Certificates held by
GBSNV; and (iii) all other cannabis production and cultivation licenses issued
to Seller (with respect to the Teco Facility) or the Teco Subsidiaries by the
Nevada Department, and (iv) each other Permit issued to the Seller and/or the
Teco Subsidiaries by any Governmental Authority with respect to the cannabis
businesses of the Teco Subsidiaries.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.

 

“Management Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Management Commencement Date” means December 6, 2019.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise), assets or

 

4

--------------------------------------------------------------------------------

 

 

prospects of the Teco Subsidiaries, (b) the validity or effectiveness of the
Licenses, or (c) the ability of Seller or the Teco Subsidiaries to consummate
the transactions contemplated hereby on a timely basis.

 

“Material Contract” has the meaning set forth in Section 3.9.

 

“Membership Interests” has the meaning set forth in the recitals to this
Agreement.

 

“Nevada Department” means the Nevada Department of Taxation or the successor
regulator of the State of Nevada.

 

“Nevada Approval” has the meaning set forth in Section 2.4(b).

 

“Offset Amount” has the meaning set forth in Section 2.2.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable; (b)
mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice; (c)
easements, rights of way, zoning ordinances and other similar encumbrances
affecting the Real Property which are not, individually or in the aggregate,
material to the operation of the Teco Facility; or (d) liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business consistent with
past practice which are not, individually or in the aggregate, material to the
business of the Teco Subsidiaries.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Post-Closing Taxes” means Taxes of the Seller and its Subsidiaries for any
Post-Closing Tax Period.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Seller and the Teco Subsidiaries for any
Pre-Closing Tax Period.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

5

--------------------------------------------------------------------------------

 

 

“Purchase Price Schedule” has the meaning set forth in Section 2.2(c).

 

“Real Property” means the real property owned, leased or subleased by the Seller
or the Teco Subsidiaries relating to the business of the Teco Subsidiaries,
together with all buildings, structures and facilities located thereon as of the
Closing.

 

“Representative” means, with respect to any Person, any and all managers,
directors, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.3.

 

“Seller Note” has the meaning set forth in Section 2.3.

 

“Straddle Period” has the meaning set forth in Section 6.3.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited liability company or other legal entity in which such Person (either
alone or through or together with any other Subsidiary), owns, directly or
indirectly, fifty percent (50%) or more of the membership, stock or other equity
or ownership interests, the holder of which is generally entitled to elect a
majority of the board of managers, board of directors or other governing body of
such legal entity.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, or other taxes, customs, duties or other fees, assessments or
charges of any kind whatsoever, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes or foreign
financial accounts and other assets required to be reported under any provision
of applicable Law, including any schedule or attachment thereto, and including
any amendment thereof.

 

“Teco Subsidiary Fines” has the meaning set forth in 3.11(b).

 

“Teco Subsidiaries Intellectual Property” means all Intellectual Property that
is owned or held for use by the Teco Subsidiaries.

 

“Termination Date” has the meaning set forth in Section 9.1(e).

 

“Third Party Claim” has the meaning set forth in Section 8.5(a).

 

6

--------------------------------------------------------------------------------

 

 

“Transaction Documents” means this Agreement, the Seller Note, and all schedules
and exhibits hereto and thereto.

 

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

 

Article II     
PURCHASE AND SALE

 

Section 2.1     Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, 100% of the Membership Interests of each of the Teco Subsidiaries
(the “Purchased Membership Interests”), free and clear of all Encumbrances
(other than Encumbrances in favor of Buyer or its Affiliates), for the
consideration specified in Section 2.2.

 

Section 2.2     Purchase Price.

 

(a)     The aggregate purchase price for the Purchased Membership Interests (the
“Purchase Price”) shall be (A) Four Million Dollars ($4,000,000) consisting of,
at Buyer’s sole discretion (i) the offset against any amount owing to Buyer or
any of its Affiliates by Seller or the Teco Subsidiaries under the Management
Agreement or the CSW Note; provided, however, that any payment of the Purchase
Price by offset of amounts due under the CSW Note shall reduce the Purchase
Price by an amount equal to one hundred and ten percent (110%) of the amount of
the principal and accrued interest offset under the CSW Note (the “Offset
Amount”), or (ii) cash (the “Cash Purchase Price”), or (iii) a combination of
the foregoing, and (B) the issuance to the Seller of the Seller Note described
in Section 2.3 below.

 

(b)     Seller and Buyer agree that the Purchase Price to be paid at the Closing
shall be (A) reduced by any (i) Employee Liability Amounts, (ii) Teco Subsidiary
Fines, (iii) Liabilities of the Teco Subsidiaries incurred prior to the
Management Commencement Date and not included on the Balance Sheet, and (iv) 50%
of all costs and expenses incurred by the Buyer and its Affiliates in connection
with obtaining the Nevada Approval, and (B) increased by the amount of (i)
Closing Inventory, and (ii) Closing Cash. Seller and Buyer further agree that
except as expressly set forth in the preceding sentence, the Purchase Price to
be paid at the Closing shall not be reduced by any Liabilities of the Teco
Subsidiaries incurred in the ordinary course of business following the
Management Commencement Date other than in respect of accrued management fees
due to Buyer under the Management Agreement.

 

(c)     Buyer shall deliver to Seller no less than two days prior to the Closing
Date a schedule (the “Purchase Price Schedule”) setting forth (i) its
calculation of both the Purchase Price and the Cash Purchase Price, after giving
effect to the Offset Amount and the adjustments to the Purchase Price pursuant
to Section 2.2(b) above, and (ii) a list of third-party creditors of the Seller
or its Subsidiaries to whom Buyer will apply a portion of the proceeds of the
Cash Purchase Price to reduce (or pay in full) amounts owed to them by Seller or
its Subsidiaries (the “Named Creditors”), and the amount of such payments to be
made by Buyer to the Named Creditors at the Closing (the “Payoff Amounts”);
provided, however, that the Payoff Amounts shall not include any Liabilities of
the Teco Subsidiaries incurred in the ordinary course of business following the
Management Commencement Date.

 

7

--------------------------------------------------------------------------------

 

 

(d)     The Purchase Price Schedule shall be prepared by Buyer in good faith. In
the event Seller in good faith reasonably objects to the Purchase Price Schedule
or any amount set forth thereon, the Seller shall promptly provide a detailed
notice of such objection to Buyer, and Buyer and Seller (and their respective
Representatives) shall negotiate in good faith to resolve such objection as soon
as possible prior to the Closing.

 

Section 2.3     Seller Note. At the Closing, Buyer shall deliver to Seller a
promissory note in the principal amount of Four Million Dollars ($4,000,000)
(the “Seller Note”), in the form of Exhibit A hereto.

 

Section 2.4     Transactions to be Effected at the Closing. At the Closing:

 

(a)     Buyer shall:

 

(i) deliver to each Named Creditor the Payoff Amount set forth on the Purchase
Price Schedule with respect to such Named Creditor;

 

(ii)     deliver the Cash Purchase Price, less the Payoff Amounts paid under
Section 2.4(i) above, and after giving effect to the reduction in the Cash
Purchase Price as set forth in the Purchase Price Schedule (if applicable), by
wire transfer of immediately available funds to Seller’s account in accordance
with the wire instructions provided to Buyer by Seller; and

 

(iii)     deliver to Seller the Seller Note and all other agreements, documents,
instruments or certificates required to be delivered to Seller by Buyer at or
prior to the Closing pursuant to Section 7.3 of this Agreement; and

 

(b)     Seller shall deliver or cause to be delivered to Buyer:

 

(i)     duly executed instruments of assignment with respect to the Purchased
Membership Interests held by it, attached in the form of Exhibit B hereto;

 

(ii)     the approval of the Nevada Department and each other applicable state,
local or municipal authority, to the change in the ownership of the Teco
Subsidiaries and the deemed transfer of the Licenses and any other Permits
relating to the Seller’s cannabis business and operations of the Teco Facility,
resulting from the transactions contemplated hereby (the “Nevada Approval”); and

 

(iii)     all other agreements, documents, instruments or certificates required
to be delivered by Seller at or prior to the Closing pursuant to Section 7.2 of
this Agreement.

 

Section 2.5     Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Purchased Membership Interests contemplated hereby
shall take place at a closing (the “Closing”) no later than two (2) Business
Days after the last of the conditions to Closing set forth in Article VII have
been satisfied or waived (other than conditions which, by their nature, are to
be satisfied on the Closing Date), to be held at the offices of Buyer’s counsel
or by such other means (e.g. facsimile or .pdf and overnight delivery of the
original execution

 

8

--------------------------------------------------------------------------------

 

 

documents) or at such other place as Seller and Buyer may mutually agree upon in
writing (the day on which the Closing takes place being the “Closing Date”).

 

Section 2.6     Withholding Tax(a)     . Buyer shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Buyer may be required to deduct
and withhold under any provision of Tax Law in connection with the purchase
contemplated by Section 2.1. All such withheld amounts, to the extent remitted
to the proper Governmental Authorities, shall be treated as delivered to Seller
hereunder.

 

Article III     
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article III are true and correct as of the date hereof and as of the
Closing.

 

Section 3.1     Authority. Each of Seller and the Teco Subsidiaries has full
capacity to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by each of Seller and the
Teco Subsidiaries of this Agreement and the other Transaction Documents to which
it is or will be a party and the consummation by each of Seller and the Teco
Subsidiaries of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action. Assuming due authorization,
execution and delivery by the other parties hereto, this Agreement has been duly
executed and delivered by each of Seller and the Teco Subsidiaries. This
Agreement constitutes the legal, valid and binding obligations of Seller and the
Teco Subsidiaries, enforceable against Seller and each of the Teco Subsidiaries
in accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles).

 

Section 3.2     Organization, and Qualification. The Seller is a corporation
duly formed, validly existing and in good standing under the Laws of the State
of Nevada. Each of the Teco Subsidiaries is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Nevada and has full organizational power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as it has been and is currently conducted. Each of the Teco
Subsidiaries is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to qualify would not result in
a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------

 

 

Section 3.3     Capitalization.

 

(a)     The outstanding equity interests of the Teco Subsidiaries consist
entirely of the Membership Interests which are held of record and beneficially
solely by Seller. All of the Membership Interests have been duly authorized, are
validly issued, fully paid and non-assessable.

 

(b)     All of the Membership Interests were issued in compliance with
applicable Laws. None of the Membership Interests were issued in violation of
any agreement, arrangement or commitment to which Seller or any Teco Subsidiary
is a party or is subject to or in violation of any preemptive or similar rights
of any Person.

 

(c)     There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the equity interests of the Teco Subsidiaries or
obligating the Seller or the Teco Subsidiaries to issue or sell any units,
membership interest, or any other interest in the Teco Subsidiaries. The Teco
Subsidiaries do not have outstanding or authorized any share or unit
appreciation, phantom share or unit, profit participation or similar rights.

 

(d)     Seller is the record and beneficial owner of the Membership Interests,
free and clear of any Encumbrance, other than Encumbrances in favor of Buyer or
its Affiliates. Seller has the full unrestricted and unconditioned right,
authority and power to sell, assign and transfer the Purchased Membership
Interests owned by it to Buyer. There are no restrictions on or agreements with
respect to the voting rights of Seller that would impair Buyer’s rights under
this Agreement. At the Closing, Buyer will acquire good, valid and marketable
title to the Purchased Membership Interests, free and clear of any Encumbrance,
other than Encumbrances in favor of Buyer or its Affiliates.

 

Section 3.4     Subsidiaries. There are no Subsidiaries of the Teco
Subsidiaries. The Teco Subsidiaries do not own or hold, and have not owned or
held, any capital stock in any subsidiary or any Person.

 

Section 3.5     No Conflicts; Consents. Except as set forth in Section 3.5 of
the Disclosure Schedules, the execution, delivery and performance by the Seller
of this Agreement and each of the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of formation, limited liability
company agreement or other organizational documents of Seller or the Teco
Subsidiaries; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller or the Teco
Subsidiaries; (c) require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which
either of the Teco Subsidiaries is a party or by which either of the Teco
Subsidiaries is bound or to which any of their respective properties and assets
are subject or any Permit affecting the properties, assets or business of the
Teco Subsidiaries; or (d) result in the creation or imposition of any
Encumbrance on any properties or assets of the

 

10

--------------------------------------------------------------------------------

 

 

Teco Subsidiaries. Except as set forth in Section 3.5 of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to the Seller or the Teco Subsidiaries in connection with the execution
and delivery of this Agreement or any other Transaction Document and the
consummation of the transactions contemplated hereby and thereby.

 

Section 3.6     Financial Statements. True and complete copies of the following
unaudited financial statements for the Teco Subsidiaries are attached to
Schedule 3.6, such statements being referred to hereafter, collectively as the
“Financial Statements”: (i) the balance sheet as of March 31 in each of the
years 2019 and 2018 and the related statements of income, statements of members
equity and statements of cash flows for the Teco Subsidiaries for the years then
ended, and (ii) the interim consolidating balance sheet as of December 31, 2019
and related statement of income, members equity and cash flows for the nine
month period then ended. Each of the Financial Statements including the notes
thereto, if any, has been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby and fairly presents in
all material respects the financial condition of the Teco Subsidiaries as of
such dates and the results of the Teco Subsidiaries operations for the periods
specified. The balance sheet of the Teco Subsidiaries as of December 31, 2019 is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date.”

 

Section 3.7     Litigation and Claims. There is no litigation or proceeding, in
law or in equity, pending or, to Seller’s knowledge, threatened, against Seller,
the Teco Subsidiaries or their respective officers, directors or members, either
(i) with respect to or affecting Seller’s ability to perform its obligations
hereunder, or (ii) that is reasonably likely to prohibit, restrict or delay the
performance of this Agreement by Seller. .

 

Section 3.8     Taxes. All applicable transfer taxes and similar charges, fees
that may be due or payable by Seller or the Teco Subsidiaries as a result of the
conveyance, assignment, transfer, assumption or delivery of the Membership
Interests as contemplated by this Agreement shall be paid by Seller.

 

Section 3.9     Conflicts. Except as set forth on Schedule 3.9, neither the
Seller nor the Teco Subsidiaries are a party to, or bound by, any unexpired,
undischarged or unsatisfied contract that is material to the Seller or the Teco
Subsidiaries (“Material Contract”) under the terms of which the execution of, or
the performance by Seller according to the terms of this Agreement would (i) be
a default or an event of acceleration, (ii) prohibit, prevent or delay timely
performance by Seller according to the terms of this Agreement; or (iii) require
the consent of or otherwise give any other party to such Material Contract the
right to refuse to give consent to the consummation of the transactions
contemplated hereby or to elect to terminate such Material Contract, require
Seller or the Teco Subsidiaries to give notice to any other party of the
transactions contemplated hereby, or provide that, or give any other party the
right to declare that, as a result of the consummation of the transactions
contemplated hereby, the Material Contract shall be null and void.

 

Section 3.10     Employees. Except as set forth on Schedule 3.10(i):

 

11

--------------------------------------------------------------------------------

 

 

(a)     With respect to any current or former employees of the Seller or Teco
Subsidiaries who was employed by the Teco Subsidiaries, there is not now, nor
has there been within the twenty four (24) months before Closing, any pending
or, to Seller’s Knowledge, threatened: (A) unfair labor practice charge,
employment discrimination or other charge with any governmental entity
responsible for equal employment opportunity, or employee grievance; (B)
labor-related organizational effort, election activities, or request or demand
for negotiations, recognition or representation; (C) labor strike, dispute,
slowdown, stoppage, picketing, interruption of work, lockout, or other dispute
or controversy with or involving a labor organization or with respect to
unionization or collective bargaining; or (D) grievance or arbitration
proceeding arising out of or under any collective bargaining agreement. To the
Seller’s Knowledge, the Teco Subsidiaries are not, and have not been, a party to
or bound by any collective bargaining agreement, other agreement or
understanding, work rules or practice, or arbitration award with any labor union
or any other similar organization.

 

(b)     As of the Closing, the Seller has timely paid, accrued on the Balance
Sheet, or provided Buyer a reduction in the Cash Purchase Price as provided in
Section 2.2(b), for any and all salaries, wages, bonus, sales commission,
vacation and sick pay, profit sharing obligations, other compensation amounts,
and Taxes and penalties (if any) due and owing for any period prior to the
Closing Date by the Teco Subsidiaries to or with respect to Seller’s and Teco
Subsidiaries’ current and former employees (“Employee Liability Amounts”). No
employee or former employee of Seller has any right to be rehired by the Teco
Subsidiaries. paid by Seller.

 

Section 3.11     No Undisclosed Liabilities; Teco Subsidiary Fines.

 

(a)     The Teco Subsidiaries have no Liabilities incurred prior to the
Management Commencement Date, except (a) those which are adequately reflected or
reserved against in the Balance Sheet, (b) those which have reduced the Cash
Purchase Price pursuant to Section 2.2(b) hereof, and (c) those which have been
incurred in the ordinary course of business consistent with past practice which
are not, individually or in the aggregate, material in amount.

 

(b)     As of the Closing, Seller has paid or provided Buyer a reduction in the
Purchase Price as provided in Section 2.2(b) with respect to all state or local
regulatory fines, penalties, or charges incurred by either of the Teco
Subsidiaries with respect to activities prior to the Management Commencement
Date (“Teco Subsidiary Fines”).

 

Section 3.12     Brokers. (c)      No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Seller or the Teco Subsidiaries.

 

Section 3.13     Complete Disclosure. (d)      The representations and
warranties of Seller in this Agreement (including the schedules and exhibits
hereto) do not omit to state a material fact necessary in order to make the
representations, warranties or statements contained herein not misleading.

 

12

--------------------------------------------------------------------------------

 

 

Article IV     
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Schedules referred to below,
Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof and as of the Closing.

 

Section 4.1     Organization and Authority of Buyer. Buyer is a limited
liability company duly formed and validly existing under the Laws of California.
Buyer has full capacity and authority to enter into this Agreement and each of
the other Transaction Documents to which it is or will be a party, to carry out
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and of the other Transaction Documents to which it is or will be a
party, the performance by Buyer of its obligations hereunder and thereunder, and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by each other party hereto) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles).

 

Section 4.2     No Conflicts; Consents. The execution, delivery and performance
by the Buyer of this Agreement and each of the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
formation, limited liability company agreement, bylaws or other organizational
documents of Buyer; (b) conflict with or result in a material violation or
breach of any provision of any Law or Governmental Order applicable to Buyer in
any material respect; or (c) require the consent, notice or other action by any
Person under, conflict with, result in a material violation or breach of,
constitute a material default or an event that, with or without notice or lapse
of time or both, would constitute a material default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any material Contract to which the Buyer is a party or by which
the Buyer is bound or to which any material portion of its properties and assets
are subject or any material Permit affecting the properties, assets or business
of the Buyer.

 

Section 4.3     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Article V     
COVENANTS

 

Section 5.1     Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), the Seller and Buyer shall cause the Teco Subsidiaries
to, (x) conduct their business in the ordinary course of business

 

13

--------------------------------------------------------------------------------

 

 

consistent with past practice; and (y) use reasonable best efforts to maintain
and preserve intact the current organization, business and franchise of the Teco
Subsidiaries and to preserve the rights, franchises, goodwill and relationships
of their respective employees, customers, landlords, lenders, suppliers,
regulators and others having business relationships with the Teco Subsidiaries.
Without limiting the foregoing, from the date hereof until the Closing Date, the
Seller and Buyer shall:

 

(a)     not permit the Teco Subsidiaries to cancel or forfeit any License or
other Permit or take any action or fail to take any action with the purpose or
having the effect of causing any License or other Permit not to be in full force
and effect;

 

(b)     cause the Teco Subsidiaries to pay their respective debts, Taxes and
other obligations when due;

 

(c)     cause the Teco Subsidiaries to maintain the properties and assets,
including, without limitation, all Real Property and equipment, owned, operated,
leased or used by the Teco Subsidiaries in the same condition as they were on
the date of this Agreement, subject to reasonable wear and tear, and maintain
the inventory of the Teco Subsidiaries in a manner so as to avoid spillage,
breakage or other waste outside the ordinary course of business;

 

(d)     cause the Teco Subsidiaries to continue in full force and effect without
modification all insurance policies, except as required by applicable Law;

 

(e)     cause the Teco Subsidiaries to defend and protect their properties and
assets (including, without limitation, their Intellectual Property) from
infringement or usurpation;

 

(f)     cause the Teco Subsidiaries to perform all of their respective
obligations under all Contracts relating to or affecting their properties,
assets or business;

 

(g)     cause the Teco Subsidiaries to maintain their respective books and
records in accordance with past practice;

 

(h)     cause the Teco Subsidiaries to comply in all material respects with all
applicable Laws;

 

(i)     not permit either of the Teco Subsidiaries to create, incur permit,
allow or take any action to create any Encumbrance on any of their respective
assets other than Permitted Encumbrances;

 

(j)     not permit either of the Teco Subsidiaries to enter into any Material
Contract (including any Lease); or

 

(k)     not permit the Teco Subsidiaries to waive, release, assign, cancel
compromise, settle, or offer or propose to settle, any Action other than any
workers’ compensation or public liability claims, unless (1) the amount involved
in such waiver, release, assignment, compromise, settlement or offer to settle
does not exceed $2,500 individually or $10,000 in the aggregate, and (2) such
waiver, release, assignment, compromise, settlement or offer to settle does not
impose any injunctive or other non-monetary relief or criminal fines on

 

14

--------------------------------------------------------------------------------

 

 

the Teco Subsidiaries, does not provide for any admission of liability by the
Teco Subsidiaries, does not impose any sanction or restriction upon the conduct
or operation of the business the Teco Subsidiaries, and the Teco Subsidiaries
are fully and completely released.

 

Section 5.2     Access to Information. From the date hereof until the Closing,
the Seller shall cause the Teco Subsidiaries to, (a) afford Buyer and its
Representatives full and free access to, and the right to inspect all of the
Real Property, properties, assets, premises, books and records, Contracts and
other documents and data related to the Teco Subsidiaries; (b) furnish Buyer and
its Representatives with such financial, operating and other data and
information related to the Teco Subsidiaries as Buyer or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Seller and the Teco Subsidiaries to cooperate with Buyer in its investigation of
the Teco Subsidiaries. No investigation by Buyer or other information received
by Buyer shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by Seller in this Agreement.

 

Section 5.3     Nevada Approval(a)     . To the extent permissible under
applicable Law, the Buyer shall cause the Teco Subsidiaries to file applications
with the Nevada Department and all other relevant state and local authorities,
and shall use commercially reasonable efforts, with the cooperation of Seller,
to secure from the Nevada Department and all other applicable licensing
authorities to obtain on or prior to the Closing Date, the Nevada Approval and
any other consent required for (i) the change of control of the Teco
Subsidiaries with respect to all Licenses, and (ii) the issuance of any
necessary temporary, provisional or permanent Licenses required for the
continued operation of the business of the Teco Subsidiaries following the
Closing.

 

Section 5.4     Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its commercially reasonable
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Teco
Subsidiaries, except to the extent that such Seller can show that such
information (a) became generally available to the public without breach of this
Agreement and through no act or omission of Seller, or its Affiliates or
Representatives; (b) Seller received it from a third party that did not violate
any agreement, duty or applicable law in disclosing the information to such
Seller; or (c) is legally required to be disclosed. If any Seller or any of its
respective Affiliates or Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, Seller shall promptly notify Buyer in writing and shall disclose only that
portion of such information which Seller is advised by its counsel in writing is
legally required to be disclosed, provided, however, that Seller shall use
commercially reasonable efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.

 

Section 5.5     Governmental Approvals and Consents.

 

(a)     Each party hereto shall, subject to applicable Law, as promptly as
possible, (i) make, or cause or be made, all filings and submissions required
under any Law applicable to such party or any of its Affiliates; and (ii) use
reasonable best efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of this Agreement and the
performance of its obligations pursuant to this Agreement; including, without
limitation,

 

15

--------------------------------------------------------------------------------

 

 

such filings and submissions to the Nevada Department to obtain the Nevada
Approval as set forth in Section 5.4. Seller and Buyer acknowledge that the
Nevada Department of Taxation has issued a moratorium on transfers of ownership
interests of marijuana licenses/companies as of the date hereof. Notwithstanding
the foregoing, each party shall cooperate fully with the other party and its
Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals in accordance with applicable laws and regulations under
the State of Nevada. The parties hereto shall not willfully take any action that
will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.

 

(b)     The Seller and Buyer shall use commercially reasonable efforts to give
all notices to, and obtain all required consents from, all third parties that
are described in Section 3.5 of the Disclosure Schedules.

 

Section 5.6     Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Teco Subsidiaries to, use their
best efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article VII hereof.

 

Section 5.7     Public Announcements. All public announcements in respect of
this Agreement or the transactions contemplated hereby or otherwise communicated
with any news media shall be made with the prior written consent of each party,
which consent shall not be unreasonably withheld, conditioned or delayed, and
the parties shall cooperate as to the timing and contents of any such
announcement in compliance with applicable Laws.

 

Section 5.8     Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

16

--------------------------------------------------------------------------------

 

 

Article VI     
TAX MATTERS

 

Section 6.1     Tax Covenants.

 

(a)     Without the prior written consent of Buyer, Seller (and, prior to the
Closing, the Teco Subsidiaries, and their respective Affiliates and
Representatives) shall not, to the extent it may affect, or relate to, the Teco
Subsidiaries, make, change or rescind any Tax election, amend any Tax Return or
take any position on any Tax Return, take any action, omit to take any action or
enter into any other transaction that would have the effect of increasing the
Tax liability or reducing any Tax asset of Buyer or the Teco Subsidiaries in
respect of any Post-Closing Tax Period. Seller agrees that Buyer is to have no
liability for any Tax resulting from any action of the Seller, the Teco
Subsidiaries and their respective Affiliates and Representatives, and agree to
indemnify and hold harmless Buyer (and, after the Closing Date, the Teco
Subsidiaries) against any such Tax or reduction of any Tax asset for periods
prior to the Closing Date.

 

(b)     All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be borne and paid by Seller when due.
Seller shall, on behalf of the Seller and at the Seller’s own expense, timely
file any Tax Return or other document with respect to such Taxes or fees (and
Buyer shall cooperate with respect thereto as necessary).

 

(c)     Buyer shall prepare, or cause to be prepared, all Tax Returns required
to be filed by the Teco Subsidiaries after the Closing Date with respect to a
Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by Buyer
to Seller (together with schedules, statements and, to the extent requested by
Seller, supporting documentation) at least 45 days prior to the due date
(including extensions) of such Tax Return. If Seller objects to any item on any
such Tax Return, it shall, within ten days after delivery of such Tax Return,
notify Buyer in writing that it so objects, specifying with particularity any
such item and stating the specific factual or legal basis for any such
objection. If a notice of objection shall be duly delivered, Buyer and Seller
shall negotiate in good faith and use their reasonable best efforts to resolve
such items. If Buyer and Seller are unable to reach such agreement within ten
days after receipt by Buyer of such notice, the disputed items shall be resolved
by an independent, nationally recognized accounting firm selected by Buyer and
reasonably acceptable to Seller (the “Accounting Referee”) and any determination
by the Accounting Referee shall be final. The Accounting Referee shall resolve
any disputed items within twenty days of having the item referred to it pursuant
to such procedures as it may require. If the Accounting Referee is unable to
resolve any disputed items before the due date for such Tax Return, the Tax
Return shall be filed as prepared by Buyer and then amended to reflect the
Accounting Referee’s resolution. The costs, fees and expenses of the Accounting
Referee shall be borne equally by Buyer and Seller. The preparation and filing
of any Tax Return of the Teco Subsidiaries that does not relate to a Pre-Closing
Tax Period shall be exclusively within the control of Buyer.

 

17

--------------------------------------------------------------------------------

 

 

Section 6.2     Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the Teco
Subsidiaries shall be terminated as of the Closing Date. After such date neither
of the Teco Subsidiaries, Seller nor any of Seller’s Affiliates and their
respective Representatives shall have any further rights or liabilities
thereunder.

 

Section 6.3     Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)     in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

 

(b)     in the case of other Taxes, deemed to be the amount of such Taxes for
the entire period multiplied by a fraction the numerator of which is the number
of days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

 

Section 6.4     Cooperation and Exchange of Information. At the Closing, Seller
shall provide Buyer with all Tax Returns, schedules and work papers, records and
other documents of the Teco Subsidiaries in their possession relating to Tax
matters of the Teco Subsidiaries for any taxable period beginning before the
Closing Date. Seller and Buyer shall provide each other with such cooperation
and information as either of them reasonably may request of the other in filing
any Tax Return pursuant to this Article VI or in connection with any audit or
other proceeding in respect of Taxes of the Teco Subsidiaries. Such cooperation
and information shall include providing copies of relevant Tax Returns or
portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings or other determinations by tax authorities. The
parties shall retain all Tax Returns, schedules and work papers, records and
other documents in their possession relating to Tax matters of the Teco
Subsidiaries for any taxable period beginning before the Closing Date until at
least six (6) years following the Closing Date. Prior to transferring,
destroying or discarding any Tax Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of the Teco
Subsidiaries for any taxable period beginning before the Closing Date, Seller or
Buyer (as the case may be) shall provide the other party with reasonable written
notice and offer the other party the opportunity to take custody of such
materials.

 

Section 6.5     Tax Treatment. Seller and Buyer agree that the transactions
contemplated hereby will be treated for U.S. federal income Tax purposes and
applicable state income Tax purposes as a taxable sale by Seller and a purchase
by Buyer of one hundred percent (100%) interest in the assets of each of the
Teco Subsidiaries.

 

Section 6.6     Tax Allocation. Seller and Buyer agree that the Purchase Price
shall be allocated among the assets of each of the Teco Subsidiaries for U.S.
federal and applicable state and local income tax purposes as shown on the
allocation schedule (the "Allocation Schedule").

 

18

--------------------------------------------------------------------------------

 

 

A draft of the Allocation Schedule shall be prepared by Buyer and delivered to
Seller within 60 days following the Closing Date. If Seller notifies Buyer in
writing that Seller objects to one or more items reflected in the Allocation
Schedule, Seller and Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within 90 days following the
Closing Date, such dispute shall be resolved by the Accounting Referee. The fees
and expenses of such accounting firm shall be borne equally by Seller and Buyer.
Buyer and Seller shall file all Tax Returns (including amended returns and
claims for refund) and information reports in a manner consistent with the
Allocation Schedule. Any adjustments to the Purchase Price shall be allocated in
a manner consistent with the Allocation Schedule.

 

Article VII     
CONDITIONS TO CLOSING

 

Section 7.1     Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, to the condition that
no Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

Section 7.2     Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)     The representations and warranties of Seller contained in Article III
shall be true and correct in all respects (in the case of any representations or
warranties containing any materiality or Material Adverse Effect qualifiers) or
in all material respects (in the case of any representations or warranties
without any materiality or Material Adverse Effect qualifiers) as of the Closing
Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).

 

(b)     Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date, including,
without limitation, those set forth in Article VI; provided, however, that with
respect to agreements, covenants and conditions that are qualified by
materiality, Seller shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)     No Action shall have been commenced against Buyer, Seller, the Teco
Subsidiaries, which would prevent the Closing. No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any transaction contemplated hereby.

 

19

--------------------------------------------------------------------------------

 

 

(d)     Seller shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.5,
including, without limitation, the Nevada Approval, in each case, in form and
substance reasonably satisfactory to Buyer and Seller, and no such consent,
authorization, order and approval shall have been revoked.

 

(e)     From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, including, without limitation, any an change in any
Federal, state or local laws or regulations, or the enforcement thereof, that
would have an adverse effect on the cannabis industry in general or the business
of the Teco Subsidiaries.

 

(f)     Buyer shall have received a certificate, dated the Closing Date and
signed by Seller, that each of the conditions set forth in Section 7.2(a) and
Section 7.2(b) have been satisfied.

 

(g)     Seller shall have transferred and assigned to the Teco Subsidiaries all
of the assets owned by Seller that are related to the business conducted or
proposed to be conducted at the Teco Facility.

 

(h)     All intercompany obligations owed by any of the Teco Subsidiaries to
Seller or any Affiliate of Seller shall have been discharged, canceled or
otherwise satisfied.

 

(i)     Seller shall have delivered to Buyer good standing certificates (or
their equivalent) for the Teco Subsidiaries from the secretary of state or
similar Governmental Authority of the jurisdiction under the Laws in which the
Seller and each of the Teco Subsidiaries are organized.

 

(j)     Seller shall have delivered, or caused to be delivered, to Buyer,
instruments of assignment with respect to the Purchased Membership Interests,
substantially in the form of Exhibit B hereto.

 

(k)     Seller shall have caused a representative of Buyer (to be designated by
Buyer prior to Closing) to be made a signatory on all of the bank accounts of
the Teco Subsidiaries.

 

Section 7.3     Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller’s waiver, at or prior to the Closing, of each of
the following conditions:

 

(a)     The representations and warranties of Buyer contained in Article IV
shall be true and correct in all respects (in the case of any representations or
warranties containing any materiality qualifiers) or in all material respects
(in the case of any representations or warranties without any materiality
qualifiers) as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, which shall be true and correct in all respects as
of that specified date), except where the failure of such representations and
warranties to be true and correct would not have a material adverse effect on
Buyer’s ability to consummate the transactions contemplated hereby.

 

20

--------------------------------------------------------------------------------

 

 

(b)     Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

 

(c)     No Action shall have been commenced against Buyer, Seller, the Teco
Subsidiaries, which would prevent the Closing.

 

(d)     No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
transaction contemplated hereby.

 

(e)     Seller shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer that each of the conditions set
forth in Sections 7.3(a) and Section 7.3(b) have been satisfied.

 

Article VIII     
INDEMNIFICATION

 

Section 8.1     Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is two (2) years following the Closing Date; provided, however, that the
representations and warranties set forth in Section 3.1 (Authority of Seller),
Section 3.2 (Organization, Authority and Qualification of the Teco
Subsidiaries), Section 3.3 (Capitalization), Section 3.4 (Subsidiaries), Section
3.12 (Brokers), will survive indefinitely (such representations and warranties,
collectively, the “Fundamental Representations”). All covenants and agreements
of the parties contained herein shall survive the Closing indefinitely or for
the period explicitly specified therein. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 

Section 8.2     Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, the Seller shall indemnify and defend each of
Buyer and its Affiliates (including the Teco Subsidiaries) and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Seller contained in this Agreement, in any other Transaction Document or in
any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement, as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date);

 

21

--------------------------------------------------------------------------------

 

 

(b)     any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by such Seller pursuant to this Agreement;

 

(c)     any Excluded Liability; or

 

(d)     any sanction or penalty by any Governmental Authority as a result of any
transfer or deemed transfer of any License or other Permit as a result of the
consummation of the transactions contemplated by this Agreement without the
approval of such Governmental Authority, to the extent such approval is required
prior to the Closing.

 

Section 8.3     Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend Seller and
their respective Affiliates and Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement, in any other Transaction Document or in
any certificate or instrument delivered by or on behalf of Buyer pursuant to
this Agreement, as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date); or

 

(b)     any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by Buyer pursuant to this Agreement.

 

Section 8.4     Certain Limitations. The indemnification provided for in Section
8.2 and Section 8.3 shall be subject to the following limitations:

 

(a)     The Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.2(a) until the aggregate amount of all Losses in
respect of indemnification under Section 8.2(a) exceeds Twenty Five Thousand
Dollars ($25,000) (the “Basket”), in which event the Seller shall be required to
pay or be liable for all such Losses from the first dollar. The aggregate amount
of all Losses for which the Seller shall be liable pursuant to Section 8.2(a)
shall not exceed the Purchase Price (the “Cap”).

 

(b)     Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.3(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.3(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 8.3(a) shall not exceed the Cap.

 

(c)     Notwithstanding the foregoing, the limitations set forth in Section
8.4(a) and Section 8.4(b) shall not apply to Losses based upon, arising out of,
with respect to or by reason of (i) fraud, intentional misrepresentation, or
(ii) breach of any of the Fundamental Representations.

 

22

--------------------------------------------------------------------------------

 

 

(d)     For purposes of determining the amount of Losses pursuant to this
Article VIII, any inaccuracy in or breach of any representation or warranty
shall be determined without regard to any materiality, Material Adverse Effect
or other similar qualification contained in or otherwise applicable to such
representation or warranty.

 

Section 8.5     Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

 

(a)     Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, however, that if the Indemnifying Party is
a Seller, such Indemnifying Party shall not have the right to defend or direct
the defense of any such Third Party Claim that (x) is asserted directly by or on
behalf of a Person that is a material supplier or customer of the Teco
Subsidiaries, or (y) seeks an injunction or other equitable relief against the
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, subject to Section 8.5(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, however, that if in the reasonable opinion of
counsel to the Indemnified Party, (A) there are legal defenses available to an
Indemnified Party that are different in any material respect from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.5(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all

 

23

--------------------------------------------------------------------------------

 

 

reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

(b)     Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
such consent not to be unreasonably withheld, conditioned or delayed, except as
provided in this Section 8.5(b). If the Indemnified Party fails to consent to
such firm offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.5(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

(c)     Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Teco Subsidiaries’ premises and personnel and the right
to examine and copy any accounts, documents or records) as the Indemnifying
Party or any of its professional advisors may reasonably request. If the
Indemnifying Party does not so respond within such 30 day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

 

Section 8.6     Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.

 

24

--------------------------------------------------------------------------------

 

 

Section 8.7     Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.8     Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.2 or
Section 7.3, as the case may be.

 

Section 8.9     Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VIII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.9 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s fraudulent, criminal or intentional misconduct.

 

Section 8.10     Offset of Seller Note. To the extent Seller is required to make
any indemnification payment to Buyer Indemnitees pursuant to this Article VIII,
Buyer shall be entitled to offset amounts due to Seller under the Seller Note
until the balance of the Seller Note is reduced to zero.

 

Article IX     
TERMINATION

 

Section 9.1     Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)     by the mutual written consent of Seller and Buyer;

 

(b)     by Buyer by written notice to Seller if:

 

(i)     Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII; or

 

25

--------------------------------------------------------------------------------

 

 

(ii)     any of the conditions set forth in Section 7.1 or Section 7.2 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Termination Date, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;

 

(c)     by Seller by written notice by Seller to Buyer if:

 

(i)     Seller are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII; or

 

(ii)     any of the conditions set forth in Section 7.1 or Section 7.3(c) or (d)
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by the Termination Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(iii)     any of the conditions set forth in Section 7.3(a)(b) or (e) shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Termination Date, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or

 

(d)     by Buyer or Seller in the event that (i) there shall be any Law that
makes consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

 

(e)     The “Termination Date” shall be June 6, 2021, provided that if the
Nevada Approval is not obtained by the Termination Date, Buyer shall have the
option of extending the Termination Date to December 31, 2021 at any time upon
written notice to Seller.

 

Section 9.2     Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

 

(a)     as set forth in this Article IX, Section 5.9 and Article X hereof; and

 

(b)     that nothing herein shall relieve any party hereto from liability for
fraud, intentional misrepresentation or any willful breach of any provision
hereof.

 

26

--------------------------------------------------------------------------------

 

 

 

 

Article X     
MISCELLANEOUS

 

Section 10.1     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors, brokers and accountants, incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses, whether or not the Closing shall
have occurred.

 

Section 10.2     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.2):

 

If to Seller, or to the Teco Subsidiaries:

 

GB Sciences, Inc.

3550 W. Teco Avenue

Las Vegas Nevada 89118

Attn: John Poss

Email: J.Poss@gbsciences.com

 

with a copy to:

 

Jennings & Fulton, LTD.

2580 Sorrel St.

Las Vegas, NV 89146

Attn: Adam Fulton

Email: afulton@jfnvlaw.com

If to Buyer:

_______________
_______________

_______________
Email: dweiner@w-net.com

Attention: David Weiner

with a copy to:

Fox Rothschild LLP

101 Park Avenue

17th Floor

New York, NY 10178

Facsimile: (212) 692-0940

E-mail: anewman@foxrothschild.com

Attention: Alison Newman, Esq.

 

27

--------------------------------------------------------------------------------

 

 

Section 10.3     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.4     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.5     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the court may modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

Section 10.6     Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement, the Exhibits and Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 10.7     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that prior to the Closing Date, Buyer may, without obtaining
the prior written consent of Seller, assign all of its rights and obligations
under this Agreement to any of its Affiliates.

 

Section 10.8     No Third-party Beneficiaries. Except as provided in Article
VIII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any

 

28

--------------------------------------------------------------------------------

 

 

other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 10.9     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 10.10     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction).

 

(b)     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED
IN THE FEDERAL OR STATE COURTS SITTING IN CLARK COUNTY, NEVADA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED

 

29

--------------------------------------------------------------------------------

 

 

TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.11(c).

 

Section 10.11     Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 10.12     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

BUYER:

 

AJE MANAGEMENT, LLC

 

 

By: /s/ David Weiner

Name: David Weiner

Title: Managing Member

SELLER:

 

GB SCIENCES, INC.

 

 

By: /s/ John C Poss

Name: John C Poss

Title: CEO

     

GB SCIENCES LAS VEGAS, LLC

 

 

By: /s/ John C Poss

Name: John Poss

Title: CEO of Sole Member

     

GB SCIENCES NEVADA, LLC

 

 

By: /s/ John C Poss

Name: John Poss

Title: CEO of Sole Member

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

 

SELLER NOTE

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

 